tcmemo_2012_34 united_states tax_court sam william palmer petitioner v commissioner of internal revenue respondent docket no filed date sam william palmer pro_se dessa j baker-inman for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioner a notice_of_deficiency which determined a federal_income_tax deficiency of dollar_figure and additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively for petitioner’s tax_year petitioner filed a timely petition with this court the issues for decision are whether respondent’s new york office has the authority to issue a notice to petitioner who resided in oklahoma at the time the notice_of_deficiency was issued and whether petitioner is liable for an income_tax deficiency and additions to tax in the amounts determined by respondent for tax_year findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed petitioner resided in oklahoma petitioner did not file an income_tax return for tax_year and made no payments in regard to his tax_liability for that year consequently respondent filed a substitute for return for petitioner on date pursuant to sec_6020 stating that for his tax_year petitioner received dollar_figure in funds composed of rents or royalties of dollar_figure dividends of dollar_figure and interest of dollar_figure petitioner does not argue that he did not receive these funds rather petitioner argue sec_1all section references are to the internal_revenue_code code in effect for the period at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated that the new york office of the internal_revenue_service irs does not have the authority to issue a notice_of_deficiency to him because the new york office did not provide petitioner with confirmation that the secretary_of_the_treasury delegated his authority to the new york office to issue a notice_of_deficiency to him petitioner argues that because the new york office is not within petitioner’s geographical district which consists of oklahoma texas and arkansas the new york office has no authority to issue him a notice_of_deficiency opinion jurisdiction of the irs petitioner does not argue that he did not receive a notice_of_deficiency and should not have to pay taxes rather petitioner argues that the notice_of_deficiency sent to him from the new york office is invalid as the new york office has no authority over him because he lives in oklahoma and is accountable only to the irs office which encompasses the irs district in which he lives petitioner argues that the irs’ holtsville new york office has no authority to issue a notice_of_deficiency to him as he does not live in the geographic district which encompasses new york and has offered nothing to show that this office has been delegated authority to issue such notice by the secretary_of_the_treasury specifically in his letter to the holtsville new york office petitioner asked the new york office to provide him with proof that you have been properly delegated by the secretary of sic treasury pursuant to the internal_revenue_service restructuring and reform act of pub_l_no sec_1001 sec_112 stat pincite the irs replaced its original national regional district structure with organizational units that served particular industries or groups of taxpayers see also notice_2010_53 2010_31_irb_182 the arguments that petitioner has raised have been deemed frivolous by this court and many others see 118_tc_162 holding that the secretary or_his_delegate may issue a notice_of_deficiency pursuant to sec_6212 and sec_7701 and a i reynolds v commissioner tcmemo_2006_192 holding that a notice_of_deficiency prepared and issued by a compliance center director is valid without obligating the director to produce a copy of the delegation_order it is well established that the secretary or_his_delegate is authorized by statute to issue notices of deficiency sec_6212 sec_7701 a i and it is well established that the director of an irs compliance center is an authorized delegate eg 953_f2d_531 9th cir holding that the commissioner’s delegation of authority to district directors and the subsequent delegation to local irs employees is a valid delegation of authority reynolds v commissioner tcmemo_2006_ see also 50_tc_509 holding that the sec_301_6212-1 is clear that district directors have authority to send deficiency notices and there is no provision in the code or the regulations which limits their authority to send deficiency notices to taxpayers within a particular district sec_301_6212-1 proced admin regs accordingly this court finds that petitioner’s argument is consistent with other tax-protester arguments previously deemed frivolous and rejects it as such petitioner’s income_tax_liability in general the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of disproving these determinations see rule a 290_us_111 the burden on factual issues that affect a taxpayer’s liability may shift to the commissioner if a taxpayer introduces credible_evidence with respect to such issue see sec_7491 however this provision does not apply if the taxpayer has failed to comply with the substantiation requirements see sec_7491 petitioner has not offered any evidence regarding the substance of the tax issues involved with this case petitioner has the burden_of_proof to produce credible_evidence to substantiate why he is excluded from filing tax returns or paying taxes on his income see rule welch v helvering u s pincite petitioner has offered only one letter into evidence a letter he wrote to respondent in response to the notice_of_deficiency that was mailed to him from the irs’ new york office petitioner has offered no substantive evidence as to why the determined deficiency or the additions to tax are incorrect because petitioner has failed to meet his burden_of_proof and offer any substantive evidence as to why the determined deficiency is incorrect this court sustains respondent’s determination for petitioner’s tax_year as set forth in the notice_of_deficiency additions to tax sec_6651 imposes an addition_to_tax on taxpayers who fail to file a timely tax_return for any given tax period petitioner stipulated that he did not file an income_tax return for tax_year consequently this court sustains the determined sec_6651 addition_to_tax for petitioner’s tax_year sec_6651 is an addition_to_tax imposed on taxpayers for their failure to pay timely the amount of tax they owe for the tax_year by his own admission petitioner failed to file his tax_return moreover respondent submitted an official transcript for petitioner’s tax_year which shows that respondent filed a substitute for return pursuant to sec_6020 on date and that no deposits or payments have ever been made on the account consequently this court finds that petitioner has failed to make any payments toward his tax_liability for his tax_year and sustains the addition_to_tax under sec_6651 the court has considered all arguments the parties have made and to the extent not discussed herein we find they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
